COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ROYAL OILFIELD, LLC,                         §              No. 08-14-00304-CV

                     Appellant,               §                 Appeal from the

 v.                                           §              County Court at Law

                                              §            of Reeves County, Texas
 LEWIS D. MARCELLUS
                Appellee.                     §                  (TC# 4187C)

                                              §




                                         ORDER

       The Court GRANTS the County Clerk’s request for an extension of time within which to

file the Clerk’s Record until February 16, 2015. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Dianne O. Florez, County Clerk, for Reeves County, Texas

prepare the Clerk’s Record, and forward the same to this Court on or before February 16, 2015.

       IT IS SO ORDERED this 3rd day of February, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.